ORDER
GRAVES, Presiding Judge.
The judgment of conviction was affirmed by the Court of Criminal Appeals on June 7, 1950, and appellant’s motion for rehearing was overruled October 25, 1950, 233 S.W.2d 126, and mandate issued.
Thereafter, appellant made application to the Supreme Court of the United States for a writ of certiorari which was granted, 340 U.S. 946, 71 S.Ct. 529, and on April 30, 1951, 341 U.S. 918, 71 S.Ct. 742, the Supreme Court reversed the judgment of the Court of Criminal Appeals of Texas and remanded said cause for further proceedings not inconsistent with said order of the Supreme Court of the United States.
Therefore, in compliance with said order this cause is now remanded to the District Court of Galveston County, 56th Judicial District, for further proceedings not inconsistent with the opinion of the Supreme Court of the United States.